Citation Nr: 0526489	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for depression and a 
personality disorder

WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
October 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO), which denied the veteran 
entitlement to service connections for depression and a 
dependent personality disorder. 

In December 2003 the veteran and his witnesses appeared 
before the undersigned Veterans Law Judge sitting at the RO 
and proffered testimony in support of the veteran's claim.  
The transcript of that testimony has been associated with the 
veteran's claims file.



FINDINGS OF FACT

1.  A depressive disorder was not present during service and 
is not shown to be attributable to service.

2.  The veteran's personality disorder is not considered a 
disability for VA purposes.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes. 
38 C.F.R. §§ 3.303(c), 4.9 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a January 2003 statement 
of the case.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in an October 2001 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably private treatment records showing 
evaluation and treatment provided to the veteran since 
service have been obtained and associated with his claims 
file.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to present testimony in support of his claim.    

The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





Merits of the Claim Presented

In hearing testimony in December 2003, the veteran argues 
that his claimed psychiatric conditions originated in service 
or are otherwise the result of his period of active duty.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is initially noted that service connection for a 
personality disorder may not be established. Congenital or 
developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits. 38 C.F.R. §§ 3.303(c), 4.9. 

The veteran's service medical records do not document any 
complaints, findings, and/or diagnosis of a psychiatric 
condition.

Private medical records, dated subsequent to service, show 
that the veteran initially received psychiatric treatment in 
September 1990 when he was referred to a private physician, 
Dr. David Longo for complaints of chronic pain following a 
motor vehicle accident in May 1990.  Dr. Longo noted 
demonstrated moderate vegetative signs of depression on 
mental status examination.  He stated that the veteran 
appeared to be moderately depressed with some passive 
suicidal ideations.  When examined by a staff physician at 
the Geisinger Medical Center in November 1990 the veteran 
reported increasing symptoms of depression over the prior 
three month period and stated that his psychological symptoms 
were related to the fact that he has been unable to work 
secondary to his motor vehicle accident and resulting 
dependence upon his parents.  Diagnostic assessments included 
rule out adjustment disorder with mixed emotional features 
and dependent personality traits, rule out disorder.  Dr. 
Longo in an outpatient clinic note dated in June 1991 noted 
that the veteran's mental status remained marked with 
moderate to severe depression with vegetative signs of 
depression.  When hospitalized in January 1993 for emotional 
problems related to his marital situation, it was noted on 
evaluation that the veteran was not suffering from a 
psychotic or major affective illness and that it appeared 
that he had a personality disorder with poor coping skills.  
Adjustment disorder with mixed emotions and disturbance of 
conduct was the principal diagnosis.  Clinical notes dated 
between September 1998 and March 2002 show that the veteran 
has received evaluation and treatment by Dr. Longo on a 
routine basis and has carried during this period diagnoses of 
major depression, panic disorder, dependent personality 
disorder, and generalized anxiety disorder.

Dr. Longo has submitted several letters in support of the 
veteran's claim.  In his initial letter he reported that the 
veteran has a dependent personality disorder, which was 
exacerbated by his military service.  In a subsequent letter, 
dated in August 2002, Dr. Longo stated that when he initially 
evaluated the veteran in September 1990, he was suffering 
from major depression.  He noted that according to the 
veteran's mother the veteran attempted suicide at age 10 and 
may have had minor depression at that time.  He further 
stated that the veteran developed a major depression during 
his military service and has since continued to suffer from 
major depression.  He stated a strong belief that the veteran 
suffered from a minor depression at an early age (i.e. age 
10) and then recovered during his late teen years.  He added 
that upon entering the military, the stress of basic training 
caused the exacerbation of his minor depression, resulting in 
major depression, which he continues to suffer.  

Here the veteran's service medical records do not demonstrate 
that an acquired psychiatric disorder was clinically 
identified in service.  The record is silent for medical data 
showing a diagnosis of a depressive disorder until 
approximately 11 months after service.  The first clinical 
evidence of a depressive disorder is therefore too remote in 
time from service to support the veteran's lay assertion that 
it is directly related to service in the absence of 
supporting medical opinion to that effect.

While Dr. Longo has opined that the veteran current 
depression had its onset in service, the Board notes that 
this is not supported by the contemporaneous medical records.  

Bare conclusions, even those made by medical professionals 
that are not accompanied by a factual predicate in the record 
are not probative. See Miller v. West, 11 Vet. App. 345 
(1998). The Court has held that it is the Board's duty to 
determine the credibility and weight of evidence. Wood v. 
Derwinski, 1 Vet. App. 190 (1991). While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement. 
Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

Dr. Longo in opining that the veteran suffered from major 
depression in service, which represented an exacerbation of 
minor childhood depression, has relied on statements from the 
veteran and his mother.  Specifically, Dr. Longo formulated 
his opinion on the veteran's statement that he received some 
kind of related treatment while in service and on one of his 
clinical notes recording that the veteran's mother had 
reported that the veteran attempted suicide at age 10.  
However, treatment for a psychiatric condition is not 
documented in service and the veteran testified in December 
2003 that he was not evaluated by a service physician in 
relation to his mentation. Furthermore, the veteran's mother 
testified that Dr. Longo's note recording that the veteran 
attempted suicide at age 10 was factually inaccurate.

In view of the foregoing, the Board finds Dr. Longo's medical 
opinion is unsupported by the evidence and has little 
probative value.  It is, in essence, insufficient to 
establish the etiology of the veteran's current psychiatric 
impairment.  

The Board recognizes that the veteran has argued in his 
substantive appeal that his depression was diagnosed within 
one year after his service separation and is entitled to 
service connection on a presumptive basis.  However, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 (2004) 
apply to psychoses.  A psychosis has not been shown to have 
been diagnosed within the first post service year or, for 
that matter, thereafter.     

In sum, service connection for depression and a personality 
disorder is not warranted.

ORDER

Service connection for depression and a personality disorder 
is denied



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


